Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 1718970 A to Lonergan (“Lonergan”) in view of US 20040069517 A1 to Olson (“Olson”).
Lonergan discloses:
Regarding claim 2: 
a body (e.g., shell 9) having a first end (e.g., a first end of shell 9) and a second end (e.g., a second end of shell 9) (e.g., Fig. 1-2 and pages 1-2), the body comprising: 
a fluid inlet (e.g., pipes 15, 37, 39 can be a fluid inlet) (e.g., Fig. 1-2 and pages 1-2); 
a fluid outlet (e.g., pipes 15, 37, 39 can be a fluid outlet) (e.g., Fig. 1-2 and pages 1-2); 
a flange (e.g., flanges seen at the bottom of Fig. 1) proximate the first end (e.g., Fig. 1-2 and pages 1-2); and 
an attachment device (e.g., discs 24 and fasteners) attachable to the body at the attachment groove (e.g., Fig. 1-2 and pages 1-2); 
an electrical resistance heating element (e.g., resistance wires 27) having a first end and a second end, the first end of the electrical resistance heating element being attached to the body proximate the first end of the body and the second end of the electrical resistance heating element being attached to the attachment device (e.g., Fig. 1-2 and pages 1-2);
Regarding claim 3: the attachment device is attachable at a plurality of locations (e.g., Fig. 1-2 and pages 1-2);
Regarding claim 5: the electrical resistance heating element is one of a plurality of electrical resistance heating elements (e.g., resistance wires 27), each of the plurality of electrical resistance heating elements having a first end attached to the body proximate the first end of the body and a second end attached to the attachment device (e.g., Fig. 1-2 and pages 1-2);
Regarding claim 6: the body has an elongate shape extending from the fluid inlet to the fluid outlet (e.g., Fig. 1-2 and pages 1-2);
Regarding claim 7: the attachment device is a clip (e.g., discs 24 and fasteners) and is detachably attachable to the body (e.g., Fig. 1-2 and pages 1-2);
Regarding claim 8: 
a heating unit (e.g., shell 9) comprising: 
a body (e.g., shell 9) having a first end and a second end, (e.g., Fig. 1-2 and pages 1-2) the body comprising: 
a fluid inlet (e.g., pipes 15, 37, 39 can be a fluid inlet) (e.g., Fig. 1-2 and pages 1-2); 
a fluid outlet (e.g., pipes 15, 37, 39 can be a fluid outlet) (e.g., Fig. 1-2 and pages 1-2); 
a flange (e.g., flanges seen at the bottom of Fig. 1) proximate the first end (e.g., Fig. 1-2 and pages 1-2); and 
an attachment device (e.g., discs 24 and fasteners) attachable to the body at the attachment groove (e.g., Fig. 1-2 and pages 1-2); 
an electrical resistance heating element (e.g., resistance wires 27) having a first end and a second end, the first end of the electrical resistance heating element being attached to the body proximate the first end of the body and the second end of the electrical resistance heating element being attached to the attachment device (e.g., Fig. 1-2 and pages 1-2); and 
a heating chamber (e.g., interior of inner wall 11 configured to at least partially receive the heating unit, the heating chamber having an inner dimension that is greater than an outer dimension of the body of the heating unit such that a gap (e.g., gap between shell 9 and inner wall 11) is formed between the body and the heating chamber when the heating chamber at least partially receives the heating unit (e.g., Fig. 1-2 and pages 1-2);
Regarding claim 9: the attachment device is attachable at a plurality of (e.g., Fig. 1-2 and pages 1-2);
Regarding claim 11: the electrical resistance heating element is one of a plurality of electrical resistance heating elements (e.g., resistance wires 27), each of the plurality of electrical resistance heating elements having a first end attached to the body proximate the first end of the body and a second end attached to the attachment device (e.g., Fig. 1-2 and pages 1-2);
Regarding claim 12: the body has an elongate shape extending from the fluid inlet to the fluid outlet (e.g., Fig. 1-2 and pages 1-2); and
Regarding claim 13: the attachment device is a clip (e.g., discs 24 and fasteners) and is detachably attachable to the body (e.g., Fig. 1-2 and pages 1-2).
Lonergan does not explicitly disclose an attachment groove formed into an external surface of the body (as recited in claim 2).
However, Olson discloses:
Regarding claim 2:
a body (e.g., tubes seen in Fig. 1-2) having a first end and a second end (e.g., Fig. 3-6 and para 35-65), the body comprising: 
a fluid inlet (e.g., openings of conduit C) (e.g., Fig. 3-6 and para 35-65); 
a fluid outlet (e.g., openings of conduit C) (e.g., Fig. 3-6 and para 35-65); 
a flange (e.g., flanges seen in Fig. 3-6 including flange 24 and collar 38) proximate the first end (e.g., Fig. 3-6 and para 35-65); and 
an attachment groove (e.g., grooves seen in Fig. 1-12, including bore 67 in Fig. 3 and para 43) formed into an external surface of the body (e.g., Fig. 3-6 and para 35-65); 
an attachment device (e.g., central stop 62, lock nut 43, lock nut 75) attachable to the body at the attachment groove (e.g., Fig. 3-6 and para 35-65); 
structure corresponding to an electrical resistance heating element (e.g., cylindrical housing 61) having a first end and a second end, the first end of the structure corresponding the electrical resistance heating element being attached to the body proximate the first end of the body and the second end of the structure corresponding the electrical resistance heating element being attached to the attachment device (e.g., Fig. 3-6 and para 35-65);
Regarding claim 3: the attachment device is attachable at a plurality of locations along the attachment groove (e.g., Fig. 3-6 and para 35-65);
Regarding claim 4:
the attachment groove is a first attachment groove (e.g., a first of multiple bores such as bore 67 corresponding to the discs of Lonergan) located at a first location along a length of the body (e.g., Fig. 3-6 and para 35-65), 
the body comprises a second attachment groove (e.g., a first of multiple bores such as bore 67 corresponding to the discs of Lonergan) located at a second location along the length of the body (e.g., Fig. 3-6 and para 35-65), and 
the attachment device is configured to attach to the body at either the first attachment groove or the second attachment groove (e.g., Fig. 3-6 and para 35-65);
Regarding claim 6: the body has an elongate shape extending from the fluid inlet to the fluid outlet (e.g., Fig. 3-6 and para 35-65);
Regarding claim 7: the attachment device is detachably attachable to the body (e.g., Fig. 3-6 and para 35-65);
Regarding claim 8:
a body (e.g., tubes seen in Fig. 1-2) having a first end and a second end, (e.g., Fig. 3-6 and para 35-65) the body comprising: 
a fluid inlet (e.g., openings of conduit C) (e.g., Fig. 3-6 and para 35-65); 
a fluid outlet (e.g., openings of conduit C) (e.g., Fig. 3-6 and para 35-65); 
a flange (e.g., flanges seen in Fig. 3-6 including flange 24 and collar 38) proximate the first end (e.g., Fig. 3-6 and para 35-65); and 
an attachment groove (e.g., grooves seen in Fig. 1-12, including bore 67 in Fig. 3 and para 43) formed into an external surface of the body (e.g., Fig. 3-6 and para 35-65); 
an attachment device (e.g., central stop 62, lock nut 43, lock nut 75) attachable to the body at the attachment groove (e.g., Fig. 3-6 and para 35-65); 
structure corresponding to an electrical resistance heating element (e.g., cylindrical housing 61) having a first end and a second end, the first end of the structure corresponding the electrical resistance heating element being attached to the body proximate the first end of the body and the second end of the structure corresponding the electrical resistance heating element being attached to the attachment device (e.g., Fig. 3-6 and para 35-65); 
Regarding claim 9: the attachment device is attachable at a plurality of locations along the attachment groove (e.g., Fig. 3-6 and para 35-65);
Regarding claim 10: 
the attachment groove is a first attachment groove (e.g., a first of multiple bores such as bore 67 corresponding to the discs of Lonergan) located at a first location along a length of the body (e.g., Fig. 3-6 and para 35-65), 
the body comprises a second attachment groove (e.g., a second of multiple bores such as bore 67 corresponding to the discs of Lonergan) located at a second location along the length of the body (e.g., Fig. 3-6 and para 35-65), and 
the attachment device is configured to attach to the body at either the first attachment groove or the second attachment groove (e.g., Fig. 3-6 and para 35-65);
Regarding claim 12: the body has an elongate shape extending from the fluid inlet to the fluid outlet (e.g., Fig. 3-6 and para 35-65); and
Regarding claim 13: the attachment device is detachably attachable to the body (e.g., Fig. 3-6 and para 35-65).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AlA) or at the time before the effective filing date (post AIA ) to modify Lonergan as suggested and taught by Olson in order to provide a secure connection of structure around a tube to the tube.


Claims 14-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lonergan in view of Olson and further in view of DE 197 26 288 A1 (including DE 197 26 288 A1 Machine Translation).
Lonergan in view of Olson discloses substantially all of the features of the claimed invention as set forth above. Lonergan in view of Olson does not explicitly disclose an optical sensor (as recited in claim 14). However, DE 197 26 288 A1 discloses:
Regarding claim 14: an optical sensor (e.g., photo sensors 6, 6a, 6b) configured to detect light emitted by the electrical resistance heating element (e.g., Fig. 1-6 and col 3-4);
Regarding claim 15: a chamber corresponding to the heating chamber includes an opening (e.g., openings adjacent photo sensors 6, 6a, 6b), and the optical sensor is aligned with the opening (e.g., Fig. 1-6 and col 3-4);
Regarding claim 16: the optical sensor is one of a plurality of optical sensors (e.g., photo sensors 6, 6a, 6b), a chamber corresponding to the heating chamber includes a plurality of openings (e.g., openings adjacent photo sensors 6, 6a, 6b), and each optical sensor of the plurality of optical sensors is aligned with a corresponding opening of the plurality of openings (e.g., Fig. 1-6 and col 3-4);
Regarding claim 17: a translucent filter (e.g., a well-translucent, stable against hot water window 2 disclosed in para 11 of the Machine Translation, plastic (polysulfone) made protection washer (2) disclosed in para 20 of the Machine Translation, and translucent material of heater cover 4, as in col 3, In 1-4) (e.g., Fig. 1-2 and col 3-4);
Regarding claim 18: the translucent filter is configured to reduce an amount of infrared light  received by the optical sensor (e.g., Fig. 1-2 and col 3-4); 
Regarding claim 19: processing circuitry (e.g., light detecting circuit (such as in Figure 6) disclosed in para 13 of the Machine Translation, circuitry seen in Fig. 1-6) configured to receive signals from the optical sensor (e.g., Fig. 1-6 and col 3-4); and
Regarding claim 20: the processing circuitry is configured to deactivate the electrical resistance heating element in response to the optical sensor detecting a predetermined amount of light (e.g., Fig. 1-6 and col 3-4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AlA) or at the time before the effective filing date (post AIA ) to utilize the combination of Lonergan in view of Olson as suggested and taught by DE 197 26 288 A1 in order to protect a hot water device from burning by local overheating.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9234674. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the patent are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the patent.
Claims 2-18 of the present application
Claims 1-23 of U.S. Patent No. 9234674
2. (New) A heating unit comprising: a body having a first end and a second end, the body comprising: a fluid inlet; a fluid outlet; a flange proximate the first end; and an attachment groove formed into an external surface of the body; an attachment device attachable to the body at the attachment groove; an electrical resistance heating element having a first end and a second end, the first end of the electrical resistance heating element being attached to the body proximate the first end of the body and the second end of the electrical resistance heating element being attached to the attachment device.

3. (New) The heating unit of Claim 2, wherein the attachment device is attachable at a plurality of locations along the attachment groove.

4. (New) The heating unit of Claim 2, wherein: the attachment groove is a first attachment groove located at a first location along a length of the body, the body comprises a second attachment groove located at a second location along the length of the body, and the attachment device is configured to attach to the body at either the first attachment groove or the second attachment groove.

5. (New) The heating unit of Claim 2, wherein the electrical resistance heating element is one of a plurality of electrical resistance heating elements, each of the plurality of electrical resistance heating elements having a first end attached to the body proximate the first end of the body and a second end attached to the attachment device.

6. (New) The heating unit of Claim 2, wherein the body has an elongate shape extending from the fluid inlet to the fluid outlet.

7. (New) The heating unit of Claim 2,wherein the attachment device is a clip and is detachably attachable to the body.

8. (New) A heating device comprising: a heating unit comprising: a body having a first end and a second end, the body comprising: a fluid inlet; a fluid outlet; a flange proximate the first end; and an attachment groove formed into an external surface of the body; an attachment device attachable to the body at the attachment groove; an electrical resistance heating element having a first end and a second end, the first end of the electrical resistance heating element being attached to the body proximate the first end of the body and the second end of the electrical resistance heating element being attached to the attachment device; and a heating chamber configured to at least partially receive the heating unit, the heating chamber having an inner dimension that is greater than an outer dimension of the body of the heating unit such that a gap is formed between the body and the heating chamber when the heating chamber at least partially receives the heating unit.

9. (New) The heating device of Claim 8, wherein the attachment device is attachable at a plurality of locations along the attachment groove.

10. (New) The heating device of Claim 8, wherein: the attachment groove is a first attachment groove located at a first location along a length of the body, the body comprises a second attachment groove located at a second location along the length of the body, and the attachment device is configured to attach to the body at either the first attachment groove or the second attachment groove.

11. (New) The heating device of Claim 8, wherein the electrical resistance heating element is one of a plurality of electrical resistance heating elements, each of the plurality of electrical resistance heating elements having a first end attached to the body proximate the first end of the body and a second end attached to the attachment device.

12. (New) The heating device of Claim 8, wherein the body has an elongate shape extending from the fluid inlet to the fluid outlet.

13. (New) The heating device of Claim 8,wherein the attachment device is a clip and is detachably attachable to the body.

14. (New) The heating device of Claim 8 further comprising: an optical sensor configured to detect light emitted by the electrical resistance heating element.

15. (New) The heating device of Claim 14, wherein: the heating chamber includes an opening, and the optical sensor is aligned with the opening.

16. (New) The heating device of Claim 14, wherein: the optical sensor is one of a plurality of optical sensors, the heating chamber includes a plurality of openings, and each optical sensor of the plurality of optical sensors is aligned with a corresponding opening of the plurality of openings.

17. (New) The heating device of Claim 14 further comprising: a translucent filter.

18. (New) The heating device of Claim 17, wherein the translucent filter is configured to reduce an amount of infrared light received by the optical sensor.

19. (New) The heating device of Claim 14, further comprising: processing circuitry configured to receive signals from the optical sensor.

20. (New) The heating device of Claim 19, wherein the processing circuitry is configured to deactivate the electrical resistance heating element in response to the optical sensor detecting a predetermined amount of light.
1. A heating unit comprising: a tube having a flange, and at least one indexed groove located along a length of the tube and forming a continuous recession within and across an outer surface circumference of the tube, wherein the at least one indexed groove contains a retention device; and at least one electrical resistance heating element positioned outside the at least one indexed groove and having a first end connected to the tube via the flange and a second end connected to the tube via the retention device, the at least one electrical resistance heating element being adjustable to be arranged in first and second configurations, wherein, in the first configuration, the retention device is positioned in the indexed groove such that a longitudinal axis of the heating element is parallel to the tube, and in the second configuration, the retention device is positioned in the indexed groove such that the longitudinal axis of the heating element is not parallel to the tube.

2. The heating unit according to claim 1, wherein the retention device is a clip and is removably attached to the tube.

3. The heating unit according to claim 1, wherein the flange includes a plurality of termination structures which each mechanically and electrically connect corresponding first ends of the at least one electrical resistance heating element to the tube.

4. The heating unit according to claim 1, wherein the tube includes a first opening on a first end and a second opening on a second end thereby providing a flow path therein.

5. The heating unit according to claim 1, wherein the retention device is adjustably rotatable around the circumference of the tube within the indexed grooves to provide different locations on the circumference of the tube at which to connect the at least one resistance heating element.

6. The heating unit according to claim 1, wherein the heating unit includes a plurality of indexed grooves at predetermined intervals along the length of the tube, the plurality of indexed grooves including the at least one indexed groove, and the at least one electrical resistance heating element extends along the length of the tube for a distance determined by which indexed groove contains the retention device for attaching the at least one electrical resistance heating element to the tube.

7. The heating unit according to claim 1, wherein the at least one electrical resistance heating element is attached to a surface of the retention device such that at least a portion of the at least one electrical resistance heating element is spaced apart from a surface of the tube.

8. A heating system comprising: a tube having a flange, and at least one indexed groove located along a length of the tube and forming a continuous recession within and across an outer surface circumference of the tube, wherein the at least one indexed groove contains a retention device; at least one electrical resistance heating element positioned outside the at least one indexed groove and having a first end connected to the tube via the flange and a second end connected to the tube via the retention device, the at least one electrical resistance heating element being adjustable to be arranged in first and second configurations; and a heating chamber that partially encloses the tube thereby creating a flow path therebetween, wherein, in the first configuration, the retention device is positioned in the indexed groove such that a longitudinal axis of the heating element is parallel to the tube, and in the second configuration, the retention device is positioned in the indexed groove such that the longitudinal axis of the heating element is not parallel to the tube.

9. The heating unit according to claim 8, wherein the retention device is a clip and is removably attached to the tube.

10. The heating unit according to claim 8, wherein the flange includes a plurality of termination structures which each mechanically and electrically connect corresponding first ends of the at least one electrical resistance heating element to the tube.

11. The heating unit according to claim 8, wherein the retention device is adjustably rotatable around the circumference of the tube within the indexed grooves to provide different locations on the circumference of the tube at which to connect the at least one resistance heating element.

12. The heating unit according to claim 8, wherein the at least one electrical resistance heating element is attached to a surface of the retention device such that at least a portion of the at least one electrical resistance heating element is spaced apart from a surface of the tube.

13. The heating system according to claim 8, wherein the heating chamber is made from an opaque material.

14. The heating system according to claim 8, wherein the heating chamber includes an optical assembly having at least one optical sensor to detect light emitted from the at least one electrical resistance heating element.

15. The heating system according to claim 14, wherein the heating chamber further includes an opening and the optical sensor is located above the opening to detect light emitted from the at least one electrical resistance heating element via the opening.

16. The heating system according to claim 15, wherein the optical assembly further includes a translucent filter connected to and covering the opening of the heating chamber such that the optical sensor detects light emitted through the translucent filter.

17. The heating system according to claim 16, wherein the optical sensor is affixed to a backplane made of an opaque material.

18. The heating system according to claim 17, wherein the optical assembly further includes a light blocking element attached to a portion of the translucent filter and the backplane to block light from entering between the backplane and the translucent filter.

19. The heating system according to claim 1, wherein the at least one electrical resistance heating element is positioned adjacent to the outer surface of the tube.

20. The heating system according to claim 1, wherein the tube has a continuous inner and outer surface circumference, and the continuous recession extends across an entirety of the continuous outer surface circumference of the tube.

21. The heating system according to claim 1, wherein the at least one indexed groove is closer to an axial center of the tube than the at least one electrical resistance heating element.

22. The heating system according to claim 1, wherein an entirety of the at least one electrical resistance heating element is positioned outside the at least one indexed groove.

23. A heating unit comprising: a tube having a flange, and at least one indexed groove located along a length of the tube and forming a continuous recession within and across an outer surface circumference of the tube, wherein the at least one indexed groove contains a retention device; and at least one electrical resistance heating element positioned outside the at least one indexed groove and having a first end connected to the tube via the flange and a second end connected to the tube via the retention device, wherein the tube has a continuous outer surface circumference, the continuous recession extends across an entirety of the continuous outer surface circumference of the tube, an entirety of the at least one electrical resistance heating element is positioned outside the at least one indexed groove, the retention device is adjustably rotatable around the circumference of the tube within the indexed grooves to provide different locations on the circumference of the tube at which to connect the at least one resistance heating element, and the at least one electrical resistance heating element being linearly adjustable through the retention device so as to be at an angle with respect to a longitudinal axis of the tube.





Claims 2-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10139136. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the patent are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the patent.
Claims 2-18 of the present application
Claims 1-18 of U.S. Patent No. 10139136
2. (New) A heating unit comprising: a body having a first end and a second end, the body comprising: a fluid inlet; a fluid outlet; a flange proximate the first end; and an attachment groove formed into an external surface of the body; an attachment device attachable to the body at the attachment groove; an electrical resistance heating element having a first end and a second end, the first end of the electrical resistance heating element being attached to the body proximate the first end of the body and the second end of the electrical resistance heating element being attached to the attachment device.

3. (New) The heating unit of Claim 2, wherein the attachment device is attachable at a plurality of locations along the attachment groove.

4. (New) The heating unit of Claim 2, wherein: the attachment groove is a first attachment groove located at a first location along a length of the body, the body comprises a second attachment groove located at a second location along the length of the body, and the attachment device is configured to attach to the body at either the first attachment groove or the second attachment groove.

5. (New) The heating unit of Claim 2, wherein the electrical resistance heating element is one of a plurality of electrical resistance heating elements, each of the plurality of electrical resistance heating elements having a first end attached to the body proximate the first end of the body and a second end attached to the attachment device.

6. (New) The heating unit of Claim 2, wherein the body has an elongate shape extending from the fluid inlet to the fluid outlet.

7. (New) The heating unit of Claim 2,wherein the attachment device is a clip and is detachably attachable to the body.

8. (New) A heating device comprising: a heating unit comprising: a body having a first end and a second end, the body comprising: a fluid inlet; a fluid outlet; a flange proximate the first end; and an attachment groove formed into an external surface of the body; an attachment device attachable to the body at the attachment groove; an electrical resistance heating element having a first end and a second end, the first end of the electrical resistance heating element being attached to the body proximate the first end of the body and the second end of the electrical resistance heating element being attached to the attachment device; and a heating chamber configured to at least partially receive the heating unit, the heating chamber having an inner dimension that is greater than an outer dimension of the body of the heating unit such that a gap is formed between the body and the heating chamber when the heating chamber at least partially receives the heating unit.

9. (New) The heating device of Claim 8, wherein the attachment device is attachable at a plurality of locations along the attachment groove.

10. (New) The heating device of Claim 8, wherein: the attachment groove is a first attachment groove located at a first location along a length of the body, the body comprises a second attachment groove located at a second location along the length of the body, and the attachment device is configured to attach to the body at either the first attachment groove or the second attachment groove.

11. (New) The heating device of Claim 8, wherein the electrical resistance heating element is one of a plurality of electrical resistance heating elements, each of the plurality of electrical resistance heating elements having a first end attached to the body proximate the first end of the body and a second end attached to the attachment device.

12. (New) The heating device of Claim 8, wherein the body has an elongate shape extending from the fluid inlet to the fluid outlet.

13. (New) The heating device of Claim 8,wherein the attachment device is a clip and is detachably attachable to the body.

14. (New) The heating device of Claim 8 further comprising: an optical sensor configured to detect light emitted by the electrical resistance heating element.

15. (New) The heating device of Claim 14, wherein: the heating chamber includes an opening, and the optical sensor is aligned with the opening.

16. (New) The heating device of Claim 14, wherein: the optical sensor is one of a plurality of optical sensors, the heating chamber includes a plurality of openings, and each optical sensor of the plurality of optical sensors is aligned with a corresponding opening of the plurality of openings.

17. (New) The heating device of Claim 14 further comprising: a translucent filter.

18. (New) The heating device of Claim 17, wherein the translucent filter is configured to reduce an amount of infrared light received by the optical sensor.

19. (New) The heating device of Claim 14, further comprising: processing circuitry configured to receive signals from the optical sensor.

20. (New) The heating device of Claim 19, wherein the processing circuitry is configured to deactivate the electrical resistance heating element in response to the optical sensor detecting a predetermined amount of light.
1. A heating device comprising: a retention device; a tube having a flange and at least one indexed groove located along a length of the tube, wherein the at least one indexed groove contains the retention device; and at least one electrical resistance heating element having a first end connected to the tube via the flange and a second end connected to the tube via the retention device; and a heating chamber that encloses and surrounds the exterior surface of the tube thereby creating a first flow path therebetween, the heating chamber including at least one opening along the length of the tube.

2. The heating device according to claim 1, wherein the opening extends in a direction perpendicular to the length of the tube.

3. The heating system device according to claim 1, wherein the heating chamber further includes an optical assembly having a translucent filter located within the opening to filter infrared emissions from the at least one electrical resistance heating element.

4. The heating device according to claim 3, wherein the translucent filter covers the length of the opening.

5. The heating device according to claim 3, wherein the optical assembly further includes at least one optical sensor positioned directly in line with the opening to detect light passing through the opening from the at least one electrical resistance heating element.

6. The heating device according to claim 5, Wherein the optical sensor is spaced apart from the translucent filter at a distance farther from the tube than the translucent filter in a direction perpendicular to the length of the tube.

7. The heating device according to claim 5, wherein the optical assembly further includes an opaque portion attached to a portion of the translucent filter to block external light from entering between the heating chamber and the translucent filter.

8. The heating device according to claim 7, wherein the optical assembly further includes a backplane affixed to the opaque portion and extending along a length of the opening in a direction parallel to the length of the tube.

9. The heating device according to claim 8, wherein the optical sensor is affixed to a portion of the backplane on a side facing the tube and at a location on the backplane which extends along a length of the opening.

10. The heating system according to claim 9, wherein the heating chamber includes a plurality of openings along a length of the tube, each opening having a corresponding optical assembly.

11. The heating device according to claim 1, wherein the heating chamber further includes an optical assembly having at least one optical sensor positioned directly in line with the opening to detect light passing through the opening from the at least one electrical resistance heating element.

12. The heating device according to claim 11, wherein the at least one optical sensor measures an amount of light emitted from the at least one electrical resistance heating element.

13. The heating device according to claim 1, wherein the heating chamber includes a plurality of openings along a length of the tube.

14. The heating device according to claim 1, wherein the heating chamber is made from an opaque material.

15. The heating device according to claim 1, wherein the tube includes a first opening on a first end and a second opening on a second end thereby providing a second flowpath within an interior of the tube.

16. The heating device according to claim 1, wherein the retention device is rotatably adjustable around a circumference of the tube within the at least one indexed groove to provide different locations on the circumference of the tube at which to connect the at least one resistance heating element.

17. The heating device according to claim 1, wherein the at least one electrical resistance heating element is attached to a surface of the retention device such that one portion of the at least one electrical resistance heating element is spaced apart from a surface of the tube farther than another portion of the at least one electrical resistance heating element.

18. The heating device according to claim 1, wherein the first flow path is between the exterior surface of the tube and an inner surface of the heating chamber.



Claims 2-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10914492. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the patent are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the patent.
Claims 2-18 of the present application
Claims 1-17 of U.S. Patent No. 10914492
2. (New) A heating unit comprising: a body having a first end and a second end, the body comprising: a fluid inlet; a fluid outlet; a flange proximate the first end; and an attachment groove formed into an external surface of the body; an attachment device attachable to the body at the attachment groove; an electrical resistance heating element having a first end and a second end, the first end of the electrical resistance heating element being attached to the body proximate the first end of the body and the second end of the electrical resistance heating element being attached to the attachment device.

3. (New) The heating unit of Claim 2, wherein the attachment device is attachable at a plurality of locations along the attachment groove.

4. (New) The heating unit of Claim 2, wherein: the attachment groove is a first attachment groove located at a first location along a length of the body, the body comprises a second attachment groove located at a second location along the length of the body, and the attachment device is configured to attach to the body at either the first attachment groove or the second attachment groove.

5. (New) The heating unit of Claim 2, wherein the electrical resistance heating element is one of a plurality of electrical resistance heating elements, each of the plurality of electrical resistance heating elements having a first end attached to the body proximate the first end of the body and a second end attached to the attachment device.

6. (New) The heating unit of Claim 2, wherein the body has an elongate shape extending from the fluid inlet to the fluid outlet.

7. (New) The heating unit of Claim 2,wherein the attachment device is a clip and is detachably attachable to the body.

8. (New) A heating device comprising: a heating unit comprising: a body having a first end and a second end, the body comprising: a fluid inlet; a fluid outlet; a flange proximate the first end; and an attachment groove formed into an external surface of the body; an attachment device attachable to the body at the attachment groove; an electrical resistance heating element having a first end and a second end, the first end of the electrical resistance heating element being attached to the body proximate the first end of the body and the second end of the electrical resistance heating element being attached to the attachment device; and a heating chamber configured to at least partially receive the heating unit, the heating chamber having an inner dimension that is greater than an outer dimension of the body of the heating unit such that a gap is formed between the body and the heating chamber when the heating chamber at least partially receives the heating unit.

9. (New) The heating device of Claim 8, wherein the attachment device is attachable at a plurality of locations along the attachment groove.

10. (New) The heating device of Claim 8, wherein: the attachment groove is a first attachment groove located at a first location along a length of the body, the body comprises a second attachment groove located at a second location along the length of the body, and the attachment device is configured to attach to the body at either the first attachment groove or the second attachment groove.

11. (New) The heating device of Claim 8, wherein the electrical resistance heating element is one of a plurality of electrical resistance heating elements, each of the plurality of electrical resistance heating elements having a first end attached to the body proximate the first end of the body and a second end attached to the attachment device.

12. (New) The heating device of Claim 8, wherein the body has an elongate shape extending from the fluid inlet to the fluid outlet.

13. (New) The heating device of Claim 8,wherein the attachment device is a clip and is detachably attachable to the body.

14. (New) The heating device of Claim 8 further comprising: an optical sensor configured to detect light emitted by the electrical resistance heating element.

15. (New) The heating device of Claim 14, wherein: the heating chamber includes an opening, and the optical sensor is aligned with the opening.

16. (New) The heating device of Claim 14, wherein: the optical sensor is one of a plurality of optical sensors, the heating chamber includes a plurality of openings, and each optical sensor of the plurality of optical sensors is aligned with a corresponding opening of the plurality of openings.

17. (New) The heating device of Claim 14 further comprising: a translucent filter.

18. (New) The heating device of Claim 17, wherein the translucent filter is configured to reduce an amount of infrared light received by the optical sensor.

19. (New) The heating device of Claim 14, further comprising: processing circuitry configured to receive signals from the optical sensor.

20. (New) The heating device of Claim 19, wherein the processing circuitry is configured to deactivate the electrical resistance heating element in response to the optical sensor detecting a predetermined amount of light.
1. A heating device comprising: a tube having a flange; an adjustable retention clip removably attached to the tube; an electrical resistance heating element having a first end attached to the flange and a second end attached to the adjustable retention clip; and a chamber that encloses and surrounds the exterior surface of the tube thereby creating a gap therebetween, the chamber having an opening exposing the tube, and an optical assembly affixed to the opening and having at least one optical sensor positioned in line with the opening to detect light from the opening.

2. The heating device according to claim 1, wherein the opening extends in a direction perpendicular to the length of the chamber.

3. The heating device according to claim 2, wherein the length of the chamber is greater than the width of the chamber.

4. The heating device according to claim 1, wherein the chamber further includes a translucent filter located within the opening to filter infrared light.

5. The heating device according to claim 4, wherein the translucent filter covers the length of the opening thereby creating a barrier between the tube and the at least one optical sensor.

6. The heating device according to claim 4, wherein the opening extends in a direction perpendicular to the length of the tube, and the translucent filter extends into the projection.

7. The heating device according to claim 4, wherein the at least one optical sensor is spaced apart from the translucent filter at a distance farther from the tube in a direction perpendicular to the length of the chamber.

8. The heating device according to claim 4, wherein the optical assembly further includes an opaque element configured to enclose the translucent filter and block external light from entering between the chamber and the translucent filter.

9. The heating device according to claim 8, wherein the optical assembly further includes a backplane affixed to the opaque element and extending along a length of the opening in a direction parallel to the length of the tube.

10. The heating device according to claim 9, wherein the at least one optical sensor is affixed to a portion of the backplane on a side facing the tube and at a location on the backplane which extends along a length of the opening.

11. The heating device according to claim 1, wherein the chamber includes a plurality of openings along a length of the chamber.

12. The heating device according to claim 11, each opening having a corresponding optical assembly attached thereto.

13. The heating device according to claim 1, wherein the chamber is made from an opaque material.

14. The heating device according to claim 1, wherein an outer surface of the tube includes reflective optics.

15. The heating device according to claim 1, wherein an inner surface of the chamber includes reflective optics.

16. The heating device according to claim 1, further comprising: processing circuitry configured to control the heating device as a function of signals generated by the at least one optical sensor.

17. The heating device according to claim 16, wherein the processing circuitry is configured to deactivate the heating device in response to the at least one optical sensor detecting infrared light.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        December 16, 2022